                   Case: 18-13645       Doc: 40   Filed: 12/04/18   Page: 1 of 1




Dated: December 4, 2018
The following is ORDERED:




 __________________________________________________________________



                           UNITED STATES BANKRUPTCY COURT
                            WESTERN DISTRICT OF OKLAHOMA

In re:                                            )
                                                  )
TAMMY LEA SHORTER                                 )   Case No. 18-13645-SAH
and MICHAEL T. SHORTER,                           )   Chapter 7
                                                  )
                                 Debtors.         )

                     ORDER STRIKING MOTION TO EXCUSE DEBTOR
                     MICHAEL SHORTER FROM 341 MEETING [DOC. 39]

         Before the Court is the Motion to Excuse Debtor Michael Shorter from 341 Meeting

[Doc. 39] (the “Motion”) filed on December 3, 2018. The Motion does not comply with

applicable Local Rules in that it does not contain “Notice and Opportunity for Hearing” in the

title of the Motion,1 therefore, it is hereby STRICKEN.2

         IT IS SO ORDERED.
                                              # # #


         1
             See Local Rule 9013-1.G.
         2
        “Documents filed with the Court which do not comply with the Local Rules and the ECF
Guidelines may be stricken without notice and without time to correct the deficiency(ies) at the
Court’s discretion.” See Local Rule 9010-1.I.
